USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-11 filed 12/27/20 page 1 of 10




                            EXHIBIT K
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-11US006141417A
                                                     filed 12/27/20 page 2 of 10
                                                                                           I 11111 1 111111 1 1 1111 11111 111111111 IIIII I II IIIII I II IIIIII Ill llll llll
   United States Patent [19J             [11] Patent Number:        6,141,417
   Lopez et al.                          [45] Date of Patent:      Oct. 31, 2000

    [54]      HOLDER FOR MOBILE TELEPHONE                                                       Attorney, Agent, or Firm-Brian T. Rivers

    [75]      Inventors: Peter E. Lopez, The Colony ; Morris                                    [57]                           ABSTRACT
                         Humphreys, Saginaw; Ari Leman,
                         Euless, all of Tex.                                                    A holder for a mobile telephone is disclosed. The holder has
                                                                                                a securing mechanism that securely holds a mobile tele­
    [73]     Assignee: Nokia Mobile Phones Limited, Espoo,                                      phone within the holder and allows easy movement of the
                       Finland                                                                  mobile telephone from and into a secure position within the
                                                                                                holder. In an embodiment of the invention, the holder
    [21]      Appl. No.: 09/136,186                                                             includes a cradle unit that has a securing mechanism includ­
                                                                                                ing a securing pin flexibly formed on the top end of the
    [22]      Filed:          Aug. 19, 1998
                                                                                                cradle unit and a securing pocket formed on the bottom end
    [51]      Int. Cl.7 ...................................................... H04M 1/00        of the cradle unit. A mobile telephone may be secured in the
    [52]      U.S. Cl. ............................................. 379/446; 379/455           cradle by placing the bottom portion of the mobile telephone
    [58]      Field of Search ..................................... 379/446, 454,               in the securing pocket and moving the mobile telephone into
                                                   379/455, 449, 426; 224/930                   the cradle unit, allowing the securing pin to snap into a
                                                                                                securing notch that is formed on the top portion of the
    [56]                         References Cited                                               mobile telephone. The cradle unit may be formed of a single
                        U.S. PATENT DOCUMENTS                                                   piece body. The cradle unit may also be formed to encom­
                                                                                                pass the mobile telephone to provide a better tactual grip
           5,253,292 10/1993 Finder et al. ........................... 379/446                  than is provided by the body of the mobile telephone alone.
           5,988,577 11/1999 Phillips et al. .......................... 379/446
   Primary Examiner-Jack Chiang                                                                                    18 Claims, 5 Drawing Sheets


                                                                   318
                                                                       �



                                                                                                                                     310

                                                                                                                                 �
                                                                   C
    300
            \....

                                                                                                                             104b                                   320
            304

                                                                                                                                 �
                                                                                                                                  b
                                                                       1200                                                 �100

                                                                                                                            120b
           302
                                                                 i
                                                                 d
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-11 filed 12/27/20 page 3 of 10
  U.S. Patent             Oct. 31, 2000  Sheet 1 of 5           6,141,417

                                 FIG. 1




                                                               100
                                                              /
            104a                      102
                                                              104b
                                     122�




          120a
                                                                                                                                                                                 d
                                                                                                                                                                                 •
                                                                                                                                                                                 r:JJ.
                                                                                                                                                                                 •
                                                                                                                                                                                 �
                                                                                                                                                          u                      �
          10                                                                                                         100                                                         ......
                                                                                                                                                                                 �
            �            �                                                                                                             ;;; �
                                                                                       �\                              �                �   110                                  ......
                                                                                                                                                                                 =
                                                                                                    118
                                                                                                                                              1
                                                                                                     116b                                         1                      1040
                                                                                                                                                      \   118                    �
                                                                                                                                                                                 .
                                           .ill2    I I I\   l,---104b         "'II 1       1111                                                                                 �
                                                                                                            104b                                                                �'"""'
                                                                                                                                                                                 N
                                                                                                                                                                                 0
                                                                                                                                                                                 0
                                                                         104b� }1Fl-
                                                                                    116b                                     11.                                                 0
                   1111111:                 f
                                           122
                                                    I 1111
                                  1

                                                                                                                                       02                                        �
                         111111                     II I I                    I I II Tl J           •v,            \I     \�1111111�        I� � �I             !I I I           �
                                                                                                                                                                                 N
                                                                                                                                                                                 0
1200 --t\\' \ I,              ,11111111,           II   'fH---120b                                                                                                               ....,
                                                                              I I II        I I '-- I UL           \\ \      \                                I I II             Ul




                                                                  112    {I

                                                                  114
                   112 j                     114                                                                                                                                ....0--,
                                                                                                                                                                                 �
                          FIG. 2A                                             FIG. 2B                                                  FIG. 2C                                    "'-'
                                                                                                                                                                                ....�
                                                                                                                                                                                  "'-'
                                                                                                                                                                                 �
                                                                                                                                                                                 .....:a
                                                                                                                                                                                           USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-11 filed 12/27/20 page 4 of 10
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-11 filed 12/27/20 page 5 of 10
   U.S. Patent             Oct. 31, 2000  Sheet 3 of 5           6,141,417




                                              0
                                              0
                                              N
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-11 filed 12/27/20 page 6 of 10

   U.S. Patent            Oct. 31, 2000           Sheet 4 of 5               6,141,417
                 FIG. 4A
                   100      108   306
                     '\ 110     � ✓
                 312�-LA �                310



                                                 102

                                                 104b




                                                           FIG. 4B
                                                                       318
                                                                 108   ✓     306
                             112




                                           304
                                                                                   104b
                                           F
                                    30 B


                                           302
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-11 filed 12/27/20 page 7 of 10
   U.S. Patent             Oct. 31, 2000  Sheet 5 of 5           6,141,417




                                                                     FIG. 4D
            FIG. 4C




                                      320
                                            308 "\...

    304                                                                          320
                                                             �,,�
                                                              ��
                                              316       C]
                                                          C]
                                                        I)
                                                             I) I)
                                                        C]
     104b                                                 C]
                          --,___100


     114
                    302                                                    --,___100
                                              30
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-11 filed 12/27/20 page 8 of 10
                                   6,141,417
                     1                                    2
           HOLDER FOR MOBILE TELEPHONE                                  to snap into a securing notch that is formed on the top
                                                                        portion of the mobile telephone. The cradle unit may include
                    FIELD OF THE INVENTION                              side portions that aid in guiding the mobile telephone into
                                                                        the securing pocket and also aid in securing the mobile
      This invention relates to mobile telephone holders and, 5 telephone when the phone is secured in the holder. The
   more particularly, to a mobile telephone holder having a             securing pin and securing pocket are formed to allow use of
   securing mechanism allowing easy movement of the mobile              the keypad and display of a mobile telephone while the
   telephone from and into the holder, and easy use and                 telephone is secured in the cradle unit.
   handling of the mobile telephone while the mobile telephone
   is in the holder.                                                       The cradle unit also encloses the mobile telephone to
                                                                     10 provide a better tactual grip on the mobile telephone through
              BACKGROUND OF THE INVENTION                               the larger holding surface of the cradle. This facilitates quick
                                                                        access to and use of the mobile telephone. The cradle unit is
      The types and numbers of mobile telephones in use                 configured so that the complete cradle may be formed from
   worldwide are rapidly increasing. Average mobile telephone           a single piece of material, such as plastic, minimizing the
   size is decreasing, and the variety of physical configurations 15 number of parts.
   of mobile telephones is increasing. The types of physical               In the embodiment, the holder may also include a clip.
   configurations currently available include pocket-sized              The clip may be attached to the rear portion of the cradle unit
   phones that may be shaped like a conventional mobile phone           and allow a user to attach the cradle to an object such as a
   or that may be implemented in an increasingly popular                belt or dashboard. When quick access to the mobile tele-
   folding or clamshell type configuration.                          20 phone is necessary, the mobile telephone and holder may be
      As mobile telephones become smaller, handling of a                removed from the object that it is attached to, and the user
   telephone by a user may become difficult in certain circum­          may grip a complete assembly including the holder and the
   stances. For example, the small size of a device, such as a          phone, and operate the phone having the benefit of the firm
   palm-sized folding or clamshell type telephone, may make             grip offered by the cradle unit.
   it difficult for a user to carry if no pocket is available, or if 25
   the telephone is held loosely in a pocket where it can move                  BRIEF DESCRIPTION OF THE DRAWINGS
   about or fall out. Additionally, trying to locate and accessing         A more complete understanding of the present invention
   the telephone to make or receive a call may be difficult if it       may be had by reference to the following detailed descrip­
   is necessary to locate and remove the phone from a pocket            tion when read in conjunction with the accompanying draw-
   that is larger than the phone.                                    30 ings wherein:
      Securing a small sized device, such as the palm-sized                FIG. 1 is a right front perspective view of the cradle unit
   folding or clamshell type telephone in a conventional type           of a mobile telephone holder according to an embodiment of
   mobile telephone holder located in an automobile or on a             the invention;
   belt clip, for example, may alleviate the problem of locating           FIGS. 2A, 2B and 2C are front, right side and rear views,
   the device, but it may still be difficult to remove the device
                                                                     35
                                                                        respectively, of the cradle unit of a mobile telephone holder
   from the mobile telephone holder for use. Also, in certain           according to an embodiment of the invention;
   situations, once the mobile telephone is removed from the               FIG. 3 is an exploded view of a mobile telephone and
   holder or belt, the small size of the mobile telephone may be        holder assembly according to an embodiment of the inven-
   a hindrance to quick access to the mobile telephone and the 4 tion; and
   mobile telephone keypad.                                           0
                                                                           FIGS. 4A, 4B, 4C and 4D are a first right front perspective
                 SUMMARY OF THE INVENTION                               view, a second right front perspective view, a right side view,
                                                                        and a third right front perspective view, respectively, of a
      The present invention provides a holder for a mobile              mobile telephone inserted into a mobile telephone holder
   telephone, where the holder has a securing mechanism that 45 according to an embodiment of the invention.
   securely holds a mobile telephone within the holder and
   allows easy movement of the mobile telephone from and                            DETAILED DESCRIPTION OF THE
   into a secure position within the holder. The holder may be                                   INVENTION
   removably mounted on an object, permitting the user to                  Referring now to FIGS. 1, 2A, 2B and 2C, therein are a
   transport the mobile telephone if desired. The securing 50 right front perspective view, a front view, a right side view
   mechanism is light and simple in construction, and a mini­           and a rear view, respectively, of a cradle unit of a mobile
   mum number of parts are needed for implementing the                  telephone holder according to an embodiment of the inven­
   mechanism. The holder may be formed from a single piece              tion. Cradle unit 100 comprises right side 104a, left side
   of material. The holder may be constructed in such a way as          104b, back portion 102, extension 108, securing pin 110 and
   to facilitate locating and accessing a small sized mobile 55 front wall 114. A securing pocket 112 is formed from the
   telephone and also allow use of a mobile telephone while the         lower portions of right and left sides, 104a and 104b, front
   mobile telephone is secured in the holder. The holder may            wall 114, bottom surface 128, and a rear wall 126 comprised
   also serve the function of providing a user with a better­           of the lower portion of back portion 102. The edges of right
   defined tactual grip on the mobile telephone than is obtained        and left sides 104a and 104b, bottom surface 128, and back
   by holding the mobile telephone alone in the user's hand. 60 portion 102 form openings 120a and 120b. Back portion 102
      In an embodiment of the invention, the holder includes a          may include mounting hole 122. Extension 108 may include
   cradle unit that has a securing mechanism including a                opening 124. A mounting bracket 118, including right and
   securing pin flexibly formed on its top end and a securing           left ribs 116a and 116b, respectively, may be mounted on the
   pocket formed on its bottom end. A mobile telephone may              rear of back portion 102. Cradle unit 100 may be formed
   be secured in the cradle by placing the bottom portion of the 65 from a single piece of material, such as, for example, plastic.
   mobile telephone in the securing pocket and moving the                  Referring now to FIG. 3, therein is an exploded view of
   mobile telephone into the cradle, allowing the securing pin          a mobile telephone and holder assembly according to an
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-11 filed 12/27/20 page 9 of 10
                                   6,141,417
                     3                                    4
   embodiment of the invention. Mobile telephone 300 com­             cations to these teachings may occur to one skilled in the art.
   prises a main body 302 and a flip unit 304. Holder 318             Thus, while the invention has been particularly shown and
   comprises clip 306 and cradle unit 100. Clip 306 comprises         described with respect to specific embodiments thereof, it
   main portion 320 and spring 310 and may be mounted on the          will be understood by those skilled in the art that changes in
   rear of back portion 102, as shown by arrows a and b, by 5 form and shape may be made therein without departing from
   sliding spring 310 into mounting bracket 118. Clip 306 may         the spirit and the scope of the invention.
   be secured in mounting bracket 118 by, for example, use of            What is claimed is:
   a rivet, bolt or other fastening device inserted through hole         1. A holder for holding a mobile communications device,
   122. Mobile telephone 300 is inserted into cradle unit 100,        said holder comprising:
   as shown by arrows c and d. Holder 318 may be attached to 10          a cradle unit including:
   an object, such as a belt or dashboard, by using clip 306 for            a back portion, said back portion having a first end and
   carrying or holding the mobile telephone 300.                               a second end;
      Referring now to FIGS. 4A, 4B, 4C and 4D, therein are                 a pocket, said pocket mounted on said first end of said
   a first right front perspective view, a second front right                  back portion substantially perpendicular to said back
   perspective view, a right side view, and a third front right 15             portion, said pocket having a front wall, a rear wall
   perspective view of a mobile telephone being inserted into                  and a first and a second opening, said pocket for
   a mobile telephone holder according to an embodiment of                     receiving a first end of the mobile communication
                                                                               device, wherein said first and said second openings
   the invention. Mobile telephone 300 may be inserted into
                                                                               receive a first and a second corner, respectively, of
   cradle unit 100 by placing main body 302 of mobile tele­                    the mobile communication device, allowing said first
   phone 300 into securing pocket 112 of cradle unit 100, as 20                and second corner of the mobile communication
   shown in FIG. 4A. Mobile telephone 300 may then be                          device to extend through said pocket, when the
   moved into cradle unit 100 by moving mobile telephone 300                   mobile communication device is inserted in said
   in the direction of arrows e and f. Securing pin 110 is                     pocket of said cradle unit; and
   mounted on extension 108 so that securing pin 110 flexibly               a pin, said pin mounted on said second end of said back
   engages and snaps into securing notch 312 on top rear of 25                 portion, said pin for flexibly allowing insertion of the
   main body 302 of mobile telephone 300, as mobile tele­                      mobile communication device into said cradle unit,
   phone 300 comes against back portion 102 of cradle unit                     coupling with said second end of the mobile com­
   100. In the embodiment of the invention, the formation of                   munication device and securing the mobile commu­
   opening 124 in extension 108 removes material from exten­                   nication device in said cradle unit.
   sion 108, increasing the flexibility of extension 108. Also, 0        2. The holder of claim 1, wherein said cradle unit is
   openings 120a and 120b receive respective corners of main
                                                                   3
                                                                      formed of a one-piece body.
   body 302 of mobile telephone 300, allowing a tight fit of             3. The holder of claim 2, wherein said back portion
   mobile telephone 300 in cradle unit 100 without the need to        comprises a first and a second side, and said first and said
   require complicated molding techniques, if cradle unit 100         second side of said back portion and said front wall of said
   is formed from a single piece of material. Cradle unit 100 35 pocket define an open front of said cradle unit, allowing
   should be formed of a material flexible and resilient enough       operation of the mobile communication device while
   to allow extension 108 and securing pin 110 to flex in the         secured in the cradle unit.
   backward direction and return to its original position in             4. The holder of claim 3, wherein said cradle unit forms
   order to perform the securing function. FIGS. 4B and 4C            a wraparound holder for the grasping of the mobile com-
   show mobile telephone 300 when fully inserted into holder 40 munication device during use.
   318. Back portion 102, sides 104a and 104b, securing pocket           5. The holder of claim 4, wherein said cradle unit is
   112 and securing pin 110 comprise the securing mechanism           formed of a one-piece body.
   that holds mobile telephone 300 securely in cradle unit 100.          6. The holder of claim 5, wherein said back portion further
   Holder 318 and mobile telephone 300 form a single unit that        has a rear face, and said holder further comprises a clip
   is easy to handle and that may be held in one hand. Cradle 45 mounted on said rear face of said back portion.
   unit 100 provides a better tactual grip with which to hold            7. The holder of claim 4, wherein said cradle unit is
   mobile telephone 300 than is provided by body 302 of               formed to allow opening of a flip-type cover on the mobile
   mobile telephone 300 alone. Main portion 320 of clip 306 is        communication device while secured in the cradle unit.
   formed not to interfere with the gripping of holder 318 and           8. A holder for holding a mobile communication device,
   may be formed to give added improvement in tactual grip. 50 said holder comprising:
   The whole unit formed by mobile telephone 300 and holder              a cradle unit including:
   318 may be removed from a belt, for example, by grasping                 a back portion, said back portion having a first and a
   the unit with a single hand.                                                second end and a surface;
      Cradle unit 100 is configured to allow use of mobile                  a pocket, said pocket mounted on said second end of
   telephone 300 while in holder 318. FIG. 4D shows how flip 55                said back portion, said pocket having a bottom
   unit 304 of mobile telephone 300 may be opened while in                     surface extending outward from and substantially
   holder 318 to allow access to and use of keyboard 316                       perpendicular to said surface, and a first and second
   without the need to remove mobile telephone 300 from                        opening, said pocket for receiving a first end of the
   holder 318. The complete assembly may then be operated                      mobile communication device, wherein said first and
   while held in one hand.                                         60          said second openings receive a first and a second
      In alternative embodiments, a smaller clip may replace                   corner, respectively, of the mobile communication
   clip 306, or holder 318 may be mounted on an object using                   device, allowing said first and second corner of the
   alternative mounting mechanisms, such as a tab mounted on                   mobile communication device to extend through said
   the rear side of back portion 102 of cradle unit 100 that snaps             pocket when the mobile communication device is
   into an assembly mounted on the object.                         65          inserted in said cradle unit;
      Although described in the context of particular                       an extension, said extension having a first and a second
   embodiments, it will be realized that a number of modifi-                   end, wherein said second end of said extension is
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-11 filed 12/27/20 page 10 of 10
                                    6,141,417
                     5                                     6
             mounted on said first end of said back portion and             further comprises a second surface, said holder further
             angled toward said surface of said back portion; and           comprising a clip mounted on said second surface of said
          a pin, said pin mounted on said first end of said                 back portion.
            extension and extending toward said pocket, wherein                15. A mobile telephone and holder assembly comprising:
             said pin allows insertion of the mobile communica-        5       a mobile telephone having a keypad and a flip-type cover,
             tion device into said cradle unit, couples with a                   said flip-type cover movable between an open position
             second end of the mobile communication device, and
                                                                                 and a closed position, wherein said keypad is accessible
             secures the mobile communication device in said
             cradle unit.                                                        for use when said flip-type cover is in said open
       9. The holder of claim 8, wherein said cradle unit is           10        position and access to said keypad is blocked when said
    formed of a one-piece body.                                                  flip-type cover is in said closed position; and
       10. The holder of claim 8, wherein said back portion has                a cradle unit having a pocket and a first and second
    a first and a second edge, and said bottom portion of said                   opening for receiving said mobile telephone, wherein
    pocket has a first and a second edge, and wherein said cradle                said first and second openings receive a first and second
    unit further comprises a first side and a second side, each        15        corner of said mobile telephone, allowing said first and
    having a first and second end and an edge, said first end of                 said second corner of said mobile telephone to extend
    said first side attached to said first edge of said back portion             through said pocket, and said pocket is formed to allow
    and said second end of said first side attached to said first                movement of said flip-type cover between said first and
    edge of said bottom portion of said pocket, and said first end               second positions when said mobile telephone is
    of said second side attached to said second edge of said back      20        inserted in said pocket.
    portion, and said second end of said second side attached to               16. The mobile telephone and holder assembly of claim
    said second edge of said bottom portion of said pocket,                 15, wherein said cradle unit forms a wraparound holder for
    wherein said edge of said first side, first edge of said bottom         grasping said mobile telephone and allows holding and
    portion of said pocket and said first edge of said back portion         operation of said mobile telephone while said mobile tele-
    form said first opening, and wherein said edge of said second      25   phone is secured in said cradle unit.
    side, second edge of said bottom portion of said pocket and                17. The mobile telephone and holder assembly of claim
    said second edge of said back portion form said second                  15, wherein said mobile telephone further comprises a first
    opening.                                                                end and a second end, wherein said flip-type cover is
       11. The holder of claim 10, wherein said cradle unit is              disposed on said second end of said mobile telephone, and
    formed of a one-piece body.                                        30   wherein said cradle unit comprises a first end, said first end
       12. The holder of claim 8, wherein said cradle unit forms            of said cradle unit for receiving said first end of said mobile
    a wraparound holder for grasping the mobile communication               telephone when said mobile telephone is secured in said
    device during use.                                                      cradle.
       13. The holder of claim 8, wherein said cradle unit is                  18. The mobile telephone and holder assembly of claim
    formed to allow opening of a flip-type cover on the mobile         35   17, further comprising a clip for securing said cradle unit to
    communication device while secured in the cradle unit.                  an object.
       14. The holder of claim 8, wherein said surface of said
    back portion comprises a first surface, and said back portion                                  *   *   *   *   *
